DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious: 
The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  
a source comprising: a first copper particle layer as thickness in 5 µm ~100µm, the first copper particle laver formed by plating and stacking a plurality of large-grain copper; and a first metal layer covering the bottom surface of the first copper particle layer; a silicon chip bonded to the lower surface of the first metal layer; and a drain bonded to the lower surface of the silicon chip, as disclosed in claim 1.

The following is an examiner’s statement of reasons for allowance: The prior art of the record fails to disclose and would not have rendered obvious:  

an emitter comprising: a first copper particle layer as thickness in 5µm ~100µm, the first copper particle laver formed by plating and stacking a plurality of large-grain copper; and a first metal layer covering the bottom surface of the first copper particle layer; a silicon chip bonded to the lower surface of the first metal layer; and a collector bonded to the lower surface of the silicon chip, as disclosed in claim 5

SATO et al (US 2010/00123240 A1) discloses source pad electrode 3s is electrically coupled to a source (source region) of the MISFET formed in the semiconductor chip 3. The gate pad electrode 3g is electrically coupled to a gate electrode of the MISFET formed in the semiconductor chip 3. The back-surface drain electrode 3d is electrically coupled to a drain (drain region) of the MISFET formed in the semiconductor chip 3.  (Fig [3], Para [0057]).

However, SATO fails to disclose would not have rendered obvious the above-quoted features recited in claims 1 and 5.

Claims 2-4 and 6-8 are allowed as those inherit the allowable subject matter from clams 1 and 5.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on the Statement of Reasons for Allowance."

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOIN M RAHMAN whose telephone number is (571)272-5002.  The examiner can normally be reached on 8:30-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOIN M RAHMAN/Primary Examiner, Art Unit 2898